Exhibit 10.1

EXECUTION VERSION

 

LOGO [g777073g90v19.jpg]

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY 10179

December 4, 2019

To: Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart, Suite 2024

Chicago, IL 60654

Attention: Denis Olis (Chief Financial Officer); Brian Farley (General Counsel)

Telephone No.: 312.386.6700; 312-447-2400

Email: dennis.olis@allscripts.com; legal.notices@allscripts.com

 

Re:

Base Call Option Transaction

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
JPMorgan Chase Bank, National Association, New York Branch (“Dealer”) and
Allscripts Healthcare Solutions, Inc. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. Each
party further agrees that this Confirmation together with the Agreement evidence
a complete binding agreement between Counterparty and Dealer as to the subject
matter and terms of the Transaction to which this Confirmation relates, and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
December 4, 2019 (the “Offering Memorandum”) relating to the 0.875% Convertible
Senior Notes due 2027 (as originally issued by Counterparty, the “Convertible
Notes” and each USD 1,000 principal amount of Convertible Notes, a “Convertible
Note”) issued by Counterparty in an aggregate initial principal amount of USD
200,000,000 (as increased by up to an aggregate principal amount of USD
30,000,000 if and to the extent that the Initial Purchasers (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)) pursuant to an Indenture to be dated
December 9, 2019 between Counterparty and U.S. Bank National Association, as
trustee (the “Indenture”). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will
conform to the descriptions thereof in the Offering Memorandum. If any such
definitions in the Indenture or any such sections of the Indenture differ from
the descriptions thereof in the Offering Memorandum, the descriptions thereof in
the Offering Memorandum will govern for purposes of this Confirmation. The
parties further acknowledge that the Indenture section numbers used herein are
based on the draft of the Indenture last reviewed by Dealer as of the date of
this Confirmation, and if any such section numbers are changed in the Indenture
as executed, the parties will amend this Confirmation in good faith to preserve
the intent of the parties. Subject to the foregoing, references to the Indenture
herein are references to the Indenture as in effect on the date of its
execution, and if the Indenture is amended or supplemented following such date
(other than any amendment or supplement (x) pursuant to Section 10.01(h) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of Convertible Notes in the Offering Memorandum or
(y) pursuant to Section 14.07 of the Indenture, subject, in the case of this
clause (y), to the second paragraph under “Method of Adjustment” in Section 3 of
this Confirmation), any such amendment or supplement will be disregarded for
purposes of this Confirmation (other than as provided in Section 9(i)(iii) of
this Confirmation) unless the parties agree otherwise in writing.



--------------------------------------------------------------------------------

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for (i) the election of the laws of the State of New York as
the governing law (without reference to choice of law doctrine) and (ii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement will apply to Dealer as if (a) the phrase “, or becoming capable at
such time of being declared,” were deleted from Section 5(a)(vi)(1) of the
Agreement, (b) the “Threshold Amount” with respect to Dealer were three percent
of the shareholders’ equity of JPMorgan & Chase Co., (c) the following language
were added to the end of Section 5(a)(vi): “Notwithstanding the foregoing, a
default under subsection (2) hereof shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature; (y) funds were available to enable the party to make the
payment when due; and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay.”; and (d) the term
“Specified Indebtedness” had meaning specified in Section 14 of the Agreement,
except that such term shall not include obligations in respect of deposits
received in the ordinary course of a party’s banking business) on the Trade
Date. In the event of any inconsistency between provisions of the Agreement and
this Confirmation, this Confirmation will prevail for the purpose of the
Transaction to which this Confirmation relates. The parties hereby agree that no
transaction other than the Transaction to which this Confirmation relates shall
be governed by the Agreement.

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

General Terms.

 

Trade Date:

   December 4, 2019

Effective Date:

   The second Exchange Business Day immediately prior to the Premium Payment
Date

Option Style:

   “Modified American”, as described under “Procedures for Exercise” below

Option Type:

   Call

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.01 per share (Exchange
symbol “MDRX”).

Number of Options:

   200,000. For the avoidance of doubt, the Number of Options shall be reduced
by any Options exercised by Counterparty. In no event will the Number of Options
be less than zero.

Applicable Percentage:

   40%

Option Entitlement:

   A number equal to the product of the Applicable Percentage and 75.0962.

Strike Price:

   USD 13.3163

Cap Price:

   USD 17.5875

 

2



--------------------------------------------------------------------------------

Premium:

   USD 6,320,000

Premium Payment Date:

   December 9, 2019

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges

Excluded Provisions:

   Section 14.03 and Section 14.04(h) of the Indenture. Procedures for Exercise.
    

Conversion Date:

   With respect to any conversion of a Convertible Note (other than any
conversion of Convertible Notes “in connection with” a “Make-Whole Fundamental
Change” (as such phrase or term, as the case may be, is used or defined in the
Indenture) (a “Make-Whole Conversion”) or any conversion of Convertible Notes
(other than a Make-Whole Conversion) with a Conversion Date occurring prior to
the Free Convertibility Date (an “Early Conversion”) to which, in each case, the
provisions of Section 9(i)(i) of this Confirmation shall apply), the date on
which the Holder (as such term is defined in the Indenture) of such Convertible
Note satisfies all of the requirements for conversion thereof as set forth in
Section 14.02(b) of the Indenture; provided that if Counterparty has not
delivered to Dealer a related Notice of Exercise, then in no event shall a
Conversion Date be deemed to occur hereunder (and no Option shall be exercised
or deemed to be exercised hereunder) with respect to any surrender of a
Convertible Note for conversion in respect of which Counterparty has elected to
designate a financial institution for exchange in lieu of conversion of such
Convertible Note pursuant to Section 14.12 of the Indenture.

Free Convertibility Date:

   July 1, 2026

Expiration Time:

   The Valuation Time

Expiration Date:

   January 1, 2027, subject to earlier exercise.

Multiple Exercise:

   Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:

   Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion
Date occurring on or after the Free Convertibility Date, in respect of which a
Notice of Conversion that is effective as to Counterparty has been delivered by
the relevant converting Holder, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred shall be deemed to be automatically exercised; provided that such
Options shall be exercised or deemed exercised only if Counterparty has provided
a Notice of Exercise to Dealer in accordance with “Notice of Exercise” below.

 

3



--------------------------------------------------------------------------------

   Notwithstanding the foregoing, in no event shall the number of Options that
are exercised or deemed exercised hereunder exceed the Number of Options.

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, Counterparty must notify Dealer in writing before 5:00 p.m.
(New York City time) on the Scheduled Valid Day immediately preceding the
Expiration Date specifying the number of such Options; provided that if the
Relevant Settlement Method for such Options is (x) Net Share Settlement and the
Specified Cash Amount (as defined below) is not USD 1,000, (y) Cash Settlement
or (z) Combination Settlement, Dealer shall have received a separate notice (the
“Notice of Final Settlement Method”) in respect of all such Convertible Notes
before 5:00 p.m. (New York City time) on the Free Convertibility Date specifying
(1) the Relevant Settlement Method for such Options, and (2) if the settlement
method for the related Convertible Notes is not Settlement in Shares or
Settlement in Cash (each as defined below), the fixed amount of cash per
Convertible Note that Counterparty has elected to deliver to Holders (as such
term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”). Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes.

Valuation Time:

   At the close of trading of the regular trading session on the Exchange;
provided that if the principal trading session is extended, the Calculation
Agent shall determine the Valuation Time in its reasonable discretion.

Market Disruption Event:

   Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety
by the following: “‘Market Disruption Event’ means, in respect of a Share, (i) a
failure by the primary United States national or regional securities exchange or
market on which the Shares are listed or admitted for trading to open for
trading during its regular trading session or (ii) the occurrence or existence
prior to 1:00 p.m. (New York City time) on any Scheduled Valid Day for the
Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the relevant stock exchange or
otherwise) in the Shares or in any options contracts or futures contracts
relating to the Shares.”

 

4



--------------------------------------------------------------------------------

Settlement Terms.

  

Settlement Method:

   For any Option, Net Share Settlement; provided that if the Relevant
Settlement Method set forth below for such Option is not Net Share Settlement,
then the Settlement Method for such Option shall be such Relevant Settlement
Method, but only if Counterparty shall have notified Dealer of the Relevant
Settlement Method in the Notice of Final Settlement Method for such Option.

Relevant Settlement Method:

  

In respect of any Option:

 

(i) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note (A) entirely in Shares pursuant to
Section 14.02(a)(iv)(A) of the Indenture (together with cash in lieu of
fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Cash Amount equal to USD 1,000, then, in each case, the Relevant Settlement
Method for such Option shall be Net Share Settlement;

 

(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and

 

(iii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to
Section 14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in
Cash”), then the Relevant Settlement Method for such Option shall be Cash
Settlement.

Net Share Settlement:

   If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the Settlement Date for such Option.    Dealer will
pay cash in lieu of delivering any fractional Shares to be delivered with
respect to any Net Share Settlement Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

 

5



--------------------------------------------------------------------------------

Combination Settlement:

   If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:   

(i) cash (the “Combination Settlement Cash Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of (A) an
amount (the “Daily Combination Settlement Cash Amount”) equal to the lesser of
(1) the product of (x) the Applicable Percentage and (y) the Specified Cash
Amount minus USD 1,000 and (2) the Daily Option Value, divided by (B) the number
of Valid Days in the Settlement Averaging Period; provided that if the
calculation in clause (A) above results in zero or a negative number for any
Valid Day, the Daily Combination Settlement Cash Amount for such Valid Day shall
be deemed to be zero; and

  

(ii)  Shares (the “Combination Settlement Share Amount”) equal to the sum, for
each Valid Day during the Settlement Averaging Period for such Option, of a
number of Shares for such Valid Day (the “Daily Combination Settlement Share
Amount”) equal to (A) (1) the Daily Option Value on such Valid Day minus the
Daily Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

   provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.    Dealer will pay
cash in lieu of delivering any fractional Shares to be delivered with respect to
any Combination Settlement Share Amount valued at the Relevant Price for the
last Valid Day of the Settlement Averaging Period.

 

6



--------------------------------------------------------------------------------

Cash Settlement:

   If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

Daily Option Value:

   For any Valid Day, an amount equal to (i) the Option Entitlement on such
Valid Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid
Day and the Cap Price, less (B) the Strike Price on such Valid Day; provided
that if the calculation contained in clause (ii) above results in a negative
number, the Daily Option Value for such Valid Day shall be deemed to be zero. In
no event will the Daily Option Value be less than zero.

Applicable Limit:

   For any Option, an amount of cash equal to the Applicable Percentage
multiplied by the excess of (i) the aggregate of (A) the amount of cash, if any,
paid to the Holder of the related Convertible Note upon conversion of such
Convertible Note and (B) the number of Shares, if any, delivered to the Holder
of the related Convertible Note upon conversion of such Convertible Note
multiplied by the Applicable Limit Price on the Settlement Date for such Option,
over (ii) USD 1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page MDRX <equity> (or any successor thereto).

Valid Day:

   A Trading Day (as defined in the Indenture for purposes of determining
amounts due upon conversion of the Convertible Notes).

Scheduled Valid Day:

   A Scheduled Trading Day (as defined in the Indenture).

Business Day:

   Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:

   On any Valid Day, the per Share volume-weighted average price as displayed
under the heading “Bloomberg VWAP” on Bloomberg page MDRX <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Valid Day, as determined by
the Calculation Agent using, if practicable, a volume-weighted average method).
The Relevant Price will be determined without regard to after-hours trading or
any other trading outside of the regular trading session trading hours.

 

7



--------------------------------------------------------------------------------

  

Settlement Averaging Period:

   For any Option, the 50 consecutive Valid Days commencing on, and including,
the 51st Scheduled Valid Day immediately prior to the Expiration Date; provided
that if the Notice of Final Settlement Method for such Option specifies that
Settlement in Shares or Low Cash Combination Settlement applies to the related
Convertible Note, the Settlement Averaging Period shall be the 100 consecutive
Valid Days commencing on, and including, the 101st Scheduled Valid Day
immediately prior to the Expiration Date.   

Settlement Date:

   For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.   

Settlement Currency:

   USD   

Other Applicable Provisions:

   The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.   

Representation and Agreement:

   Notwithstanding anything to the contrary in the Equity Definitions
(including, but not limited to, Section 9.11 thereof), the parties acknowledge
that (i) any Shares delivered to Counterparty shall be, upon delivery, subject
to restrictions and limitations arising from Counterparty’s status as issuer of
the Shares under applicable securities laws, (ii) Dealer may deliver any Shares
required to be delivered hereunder in certificated form in lieu of delivery
through the Clearance System and (iii) any Shares delivered to Counterparty may
be “restricted securities” (as defined in Rule 144 under the Securities Act of
1933, as amended (the “Securities Act”)). 3.      Additional Terms applicable to
the Transaction.   

Adjustments applicable to the Transaction:

  

Potential Adjustment Events:

   Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate”, the composition of a “unit of Reference
Property”, to any “Last Reported Sale Price”, any “Daily VWAP”, any “Daily
Conversion Value” or any “Daily Settlement Amount” (each as defined in the
Indenture). For the avoidance of doubt, Dealer shall not have any delivery or
payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in

 

8



--------------------------------------------------------------------------------

   which holders of the Convertible Notes are entitled to participate, in each
case, in lieu of an adjustment under the Indenture of the type referred to in
the immediately preceding sentence (including, without limitation, pursuant to
the fourth sentence of the first paragraph of Section 14.04(c) of the Indenture
or the fourth sentence of Section 14.04(d) of the Indenture).

Method of Adjustment:

   Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions, upon any Potential Adjustment Event,
the Calculation Agent shall make a corresponding adjustment to any one or more
of the Strike Price, Number of Options, Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction, in
each case, to the extent an analogous adjustment is required to be made under
the Indenture.    Notwithstanding the foregoing and “Consequences of Merger
Events / Tender Offers” below:   

(i) if the Calculation Agent in good faith disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 14.05 of
the Indenture, Section 14.07 of the Indenture or any supplemental indenture
entered into thereunder or in connection with any proportional adjustment or the
determination of the fair value of any securities, property, rights or other
assets), then in each such case, the Calculation Agent will determine the
adjustment to be made to any one or more of the Strike Price, Number of Options,
Option Entitlement and any other variable relevant to the exercise, settlement
or payment for the Transaction in a commercially reasonable manner; provided
that, notwithstanding the foregoing, if any Potential Adjustment Event occurs
during the Settlement Averaging Period but no adjustment was made to any
Convertible Note under the Indenture because the relevant Holder (as such term
is defined in the Indenture) was deemed to be a record owner of the underlying
Shares on the related Conversion Date, then the Calculation Agent shall make an
adjustment, as determined by it, to the terms hereof in order to account for
such Potential Adjustment Event;

  

(ii)  in connection with any Potential Adjustment Event as a result of an event
or condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c)
of the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture)

 

9



--------------------------------------------------------------------------------

  

or “SP0 ” (as such term is used in Section 14.04(c) of the Indenture), as the
case may be, begins before Counterparty has publicly announced the event or
condition giving rise to such Potential Adjustment Event, then the Calculation
Agent shall have the right to adjust any variable relevant to the exercise,
settlement or payment for the Transaction as appropriate to reflect the costs
(including, but not limited to, hedging mismatches and market losses) and
expenses incurred by Dealer in connection with its hedging activities as a
result of such event or condition not having been publicly announced prior to
the beginning of such period; and

  

(iii)  if any Potential Adjustment Event is declared and (a) the event or
condition giving rise to such Potential Adjustment Event is subsequently
amended, modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined
in the Indenture) is otherwise not adjusted at the time or in the manner
contemplated by the relevant Dilution Adjustment Provision based on such
declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the costs (including, but not limited to,
hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities as a result of such Potential Adjustment
Event Change.

Dilution Adjustment Provisions:

   Sections 14.04 (a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.
Extraordinary Events applicable to the Transaction:

Merger Events:

   Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.

Tender Offers:

   Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

 

10



--------------------------------------------------------------------------------

Consequences of Merger Events/

  

Tender Offers:

   Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction, subject to
the second paragraph under “Method of Adjustment”; provided, however, that such
adjustment shall be made without regard to any adjustment to the Conversion Rate
pursuant to any Excluded Provision; provided further that if, with respect to a
Merger Event or a Tender Offer, (i) the consideration for the Shares includes
(or, at the option of a holder of Shares, may include) shares of an entity or
person that is not a corporation or is not organized under the laws of the
United States, any State thereof or the District of Columbia or (ii) the
Counterparty to the Transaction following such Merger Event or Tender Offer will
not be a corporation organized under the laws of the United States, any State
thereof or the District of Columbia, then, in either case, Cancellation and
Payment (Calculation Agent Determination) may apply at Dealer’s sole election;
provided further that, for the avoidance of doubt, adjustments shall be made
pursuant to the provisions set forth above regardless of whether any Merger
Event or Tender Offer gives rise to an Early Conversion or a Make-Whole
Conversion.

Consequences of Announcement Events:

   Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event,
(x) references to “Tender Offer” shall be replaced by references to
“Announcement Event” and references to “Tender Offer Date” shall be replaced by
references to “date of such Announcement Event”, (y) the phrase “exercise,
settlement, payment or any other terms of the Transaction (including, without
limitation, the spread)” shall be replaced with the phrase “Cap Price (provided
that in no event shall the Cap Price be less than the Strike Price)”, and
(z) for the avoidance of doubt, the Calculation Agent shall determine whether
the relevant Announcement Event has had an economic effect on the Transaction
(and, if so, shall adjust the Cap Price accordingly) on one or more occasions on
or after the date of the Announcement Event up to, and including, the Expiration
Date, any Early Termination Date and/or any other date of cancellation, it being
understood that any adjustment in respect of an Announcement Event shall take
into account any earlier adjustment relating to the same Announcement Event. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

 

11



--------------------------------------------------------------------------------

Announcement Event:

   (i) The public announcement by any entity of (x) any transaction or event
that, if completed, would constitute a Merger Event or Tender Offer, (y) any
potential acquisition by Issuer and/or its subsidiaries where the aggregate
consideration exceeds 25% of the market capitalization of Issuer as of the date
of such announcement (an “Acquisition Transaction”) or (z) the intention to
enter into a Merger Event or Tender Offer or an Acquisition Transaction,
(ii) the public announcement by Issuer of an intention to solicit or enter into,
or to explore strategic alternatives or other similar undertaking that may
include, a Merger Event or Tender Offer or an Acquisition Transaction or
(iii) any subsequent public announcement by any entity of a change to a
transaction or intention that is the subject of an announcement of the type
described in clause (i) or (ii) of this sentence (including, without limitation,
a new announcement, whether or not by the same party, relating to such a
transaction or intention or the announcement of a withdrawal from, or the
abandonment or discontinuation of, such a transaction or intention), as
determined by the Calculation Agent. For the avoidance of doubt, the occurrence
of an Announcement Event with respect to any transaction or intention shall not
preclude the occurrence of a later Announcement Event with respect to such
transaction or intention. For purposes of this definition of “Announcement
Event,” (A) “Merger Event” shall mean such term as defined under Section 12.1(b)
of the Equity Definitions (but, for the avoidance of doubt, the remainder of the
definition of “Merger Event” in Section 12.1(b) of the Equity Definitions
following the definition of “Reverse Merger” therein shall be disregarded) and
(B) “Tender Offer” shall mean such term as defined under Section 12.1(d) of the
Equity Definitions.

Nationalization, Insolvency or Delisting:

   Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

 

12



--------------------------------------------------------------------------------

Additional Disruption Events:

  

Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption, effectiveness or promulgation of new
regulations authorized or mandated by existing statute)”.

Failure to Deliver:

   Applicable

Hedging Disruption:

   Applicable; provided that:   

(i) Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:

 

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)  Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

Hedging Party:

   For all applicable Additional Disruption Events, Dealer.

Determining Party:

   For all applicable Extraordinary Events, Dealer.

Non-Reliance:

   Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

4.  Calculation Agent.

   Dealer

 

13



--------------------------------------------------------------------------------

5.  Account Details.

  

(a)   Account for payments to Counterparty:

Bank: JPMorgan Chase

Bank Address: Chicago, IL

  

ABA#: 021000021 (wire only)

Acct No.: 790378764

Account Name: Allscripts Healthcare, LLC

Text/Ref: Capped Call for 2019 Convertible Issuance

Account for delivery of Shares to Counterparty:

To be separately provided.

Account for payments to Dealer:

Bank: JPMorgan Chase Bank, N.A.

 

 

ABA#:

 

021000021

    

Acct No.:

 

099997979

    

Beneficiary:

 

JPMorgan Chase Bank, N.A. New York

    

Ref:

 

Derivatives

  

 

6.

Offices.

 

  (a)

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

 

  (b)

The Office of Dealer for the Transaction is: New York

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY 10179

 

7.

Notices.

 

  (a)

Address for notices or communications to Counterparty:

Allscripts Healthcare Solutions, Inc.

222 Merchandise Mart, Suite 2024

Chicago, IL 60654

 

Attention:

 

Denis Olis (Chief Financial Officer)

      

Brian Farley (General Counsel)

    

Telephone No.:

 

312-386-6700; 312-447-2400

  

Email:     dennis.olis@allscripts.com; legal.notices@allscripts.com

 

  (b)

Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association

New York Branch

383 Madison Avenue

New York, NY 10179

 

Attention:

 

EDG Marketing Support

    

Facsimile No.:

 

1-866-886-4506

    

Emails:

 

edg_notices@jpmorgan.com;

      

edg.us.flow.corporates.mo@jpmorgan.com

  

 

 

With a copy to

    

Attention:

 

Kevin Cheng

    

Title:

 

Vice President

    

Telephone No:

 

212-622-0202

    

Email:

 

kevin.c.cheng@jpmorgan.com

  

 

14



--------------------------------------------------------------------------------

8.

Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”) dated as of
December 4, 2019, among Counterparty and J.P. Morgan Securities LLC and Wells
Fargo Securities, LLC as representatives of the Initial Purchasers party thereto
(the “Initial Purchasers”), are true and correct and are hereby deemed to be
repeated to Dealer as if set forth herein. Counterparty hereby further
represents and warrants to Dealer on the date hereof and on and as of the
Premium Payment Date that:

 

  (a)

Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

 

  (b)

Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

 

  (c)

No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

 

  (d)

Counterparty is not and, after consummation of the Transaction, will not be
required to register as an “investment company” as such term is defined in the
Investment Company Act of 1940, as amended.

 

  (e)

Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

  (f)

Each of it and its affiliates is not, on the date hereof, in possession of any
material non-public information with respect to Counterparty or the Shares.

 

  (g)

No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares would give rise to any reporting,
consent, registration or other requirement (including without limitation a
requirement to obtain prior approval from any person or entity) as a result of
Dealer or its affiliates owning or holding (however defined) Shares.

 

  (h)

Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50 million.

 

15



--------------------------------------------------------------------------------

  (i)

The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

9.

Other Provisions.

 

  (a)

Opinions. Counterparty shall deliver to Dealer an opinion of counsel, dated as
of the Premium Payment Date, with respect to the matters set forth in Sections
8(a) through (c) of this Confirmation. Delivery of such opinion to Dealer shall
be a condition precedent for the purpose of Section 2(a)(iii) of the Agreement
with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

 

  (b)

Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
155.0 million (in the case of the first such notice) or (ii) thereafter more
than 6.8 million less than the number of Shares included in the immediately
preceding Repurchase Notice. Counterparty agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s commercially reasonable hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of Counterparty’s failure to provide Dealer with
a Repurchase Notice on the day and in the manner specified in this paragraph,
and to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable fees and expenses of such counsel
related to such proceeding. Counterparty shall not be liable for any settlement
of any proceeding contemplated by this paragraph that is effected without its
written consent, but if settled with such consent or if there be a final
judgment for the plaintiff, Counterparty agrees to indemnify any Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment. Counterparty shall not, without the prior written consent of the
Indemnified Person, effect any settlement of any pending or threatened
proceeding contemplated by this paragraph that is in respect of which any
Indemnified Person is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

16



--------------------------------------------------------------------------------

  (c)

Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

 

  (d)

No Manipulation. Counterparty is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares) or otherwise in violation of the Exchange Act.

 

  (e)

Transfer or Assignment.

 

  (i)

Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

 

  (A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(n) or 9(s) of this Confirmation;

 

  (B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended);

 

  (C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

 

  (D)

Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

 

  (E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

 

  (F)

Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

 

  (G)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

 

17



--------------------------------------------------------------------------------

  (ii)

Dealer may, without Counterparty’s consent, transfer or assign all or any part
of its rights or obligations under the Transaction to any affiliate of Dealer
(1) that has a long-term issuer rating that is equal to or better than Dealer’s
credit rating at the time of such transfer or assignment, or (2) whose
obligations hereunder will be guaranteed, pursuant to the terms of a customary
guarantee in a form used by Dealer generally for similar transactions, by Dealer
or Dealer’s ultimate parent. If at any time at which (A) the Section 16
Percentage exceeds 9.0%, (B) the Option Equity Percentage exceeds 14.5%, or
(C) the Share Amount exceeds the Applicable Share Limit (if any applies) (any
such condition described in clauses (A), (B) or (C), an “Excess Ownership
Position”), Dealer is unable after using its commercially reasonable efforts to
effect a transfer or assignment of Options to a third party on pricing terms
reasonably acceptable to Dealer and within a time period reasonably acceptable
to Dealer such that no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that following
such partial termination no Excess Ownership Position exists. In the event that
Dealer so designates an Early Termination Date with respect to a portion of the
Transaction, a payment shall be made pursuant to Section 6 of the Agreement as
if (1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction and a Number of Options equal to the
number of Options underlying the Terminated Portion, (2) Counterparty were the
sole Affected Party with respect to such partial termination and (3) the
Terminated Portion were the sole Affected Transaction (and, for the avoidance of
doubt, the provisions of Section 9(l) shall apply to any amount that is payable
by Dealer to Counterparty pursuant to this sentence as if Counterparty was not
the Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Options and the Option
Entitlement and (2) the aggregate number of Shares underlying any other call
option transaction sold by Dealer to Counterparty, and (B) the denominator of
which is the number of Shares outstanding. The “Share Amount” as of any day is
the number of Shares that Dealer and any person whose ownership position would
be aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that could give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval from any person or entity but excluding any filings of Form 13F,
Schedule 13D or Schedule 13G under the Exchange Act, in each case, as in effect
on the Trade Date) of a Dealer Person, or could result in an adverse effect on a
Dealer Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

 

18



--------------------------------------------------------------------------------

  (iii)

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

 

  (f)

Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to such Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) or
at two or more times on the Nominal Settlement Date as follows:

 

  (i)

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the Settlement Averaging Period or, if
applicable, any other date of valuation) or delivery times and how it will
allocate the Shares it is required to deliver among the Staggered Settlement
Dates or delivery times; and

 

  (ii)

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

 

  (g)

Communications with Employees of J.P. Morgan Securities LLC. If Counterparty
interacts with any employee of J.P. Morgan Securities LLC with respect to the
Transaction, Counterparty is hereby notified that such employee will act solely
as an authorized representative of Dealer (and not as a representative of J.P.
Morgan Securities LLC) in connection with the Transaction.

 

  (h)

[Reserved.]

 

  (i)

Additional Termination Events.

 

  (i)

Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion or Make-Whole Conversion in respect of which a Notice of Conversion
that is effective as to Counterparty has been delivered by the relevant
converting Holder:

 

  (A)

Counterparty shall, within one Scheduled Trading Day of the Conversion Date for
such Early Conversion or Make-Whole Conversion, as the case may be, provide
written notice (an “Early/Make-Whole Conversion Notice”) to Dealer specifying
the number of Convertible Notes surrendered for conversion on such Conversion
Date (such Convertible Notes, the “Affected Convertible Notes”), and the giving
of such Early/Make-Whole Conversion Notice shall constitute an Additional
Termination Event as provided in this clause (i);

 

  (B)

upon receipt of any such Early/Make-Whole Conversion Notice, Dealer shall
designate an Exchange Business Day as an Early Termination Date (which Exchange
Business Day shall be no earlier than one Scheduled Trading Day following the
Conversion Date for such Early Conversion or Make-Whole Conversion, as
applicable) with respect to the portion of the Transaction corresponding to a
number of Options (the “Affected Number of Options”) equal to the lesser of
(x) the number of Affected Convertible Notes and (y) the Number of Options as of
the Conversion Date for such Early Conversion or Make-Whole Conversion, as
applicable;

 

19



--------------------------------------------------------------------------------

  (C)

any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options,
(y) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction; provided that the amount payable with respect to such
termination shall not be greater than the Applicable Percentage multiplied by
(x) the sum of (i) the amount of cash paid (if any) to the Holder (as such term
is defined in the Indenture) of an Affected Convertible Note upon conversion of
such Affected Convertible Note and (ii) the number of Shares delivered (if any)
to the Holder (as such term is defined in the Indenture) of an Affected
Convertible Note upon conversion of such Affected Convertible Note, multiplied
by the fair market value of one Share as determined by the Calculation Agent,
minus (y) USD 1,000;

 

  (D)

for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion or Make-Whole
Conversion, as the case may be, and any conversions, adjustments, agreements,
payments, deliveries or acquisitions by or on behalf of Counterparty leading
thereto had not occurred, (y) no adjustments to the Conversion Rate have
occurred pursuant to any Excluded Provision and (z) the corresponding
Convertible Notes remain outstanding; and

 

  (E)

the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion or Make-Whole Conversion, as
applicable, the Number of Options shall be reduced by the Affected Number of
Options.

 

  (ii)

Notwithstanding anything to the contrary in this Confirmation if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture that results in the
acceleration of Counterparty’s payment obligations under the Convertible Notes
pursuant to the terms of the Indenture, then such acceleration shall constitute
an Additional Termination Event applicable to the Transaction and, with respect
to such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.

 

  (iii)

Notwithstanding anything to the contrary in this Confirmation, the occurrence of
an Amendment Event shall constitute an Additional Termination Event applicable
to the Transaction and, with respect to such Additional Termination Event,
(A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement. “Amendment Event” means that Counterparty amends, modifies,
supplements, waives or obtains a waiver in respect of any term of the Indenture
or the Convertible Notes governing the principal amount, coupon, maturity,
repurchase obligation of Counterparty, any term relating to conversion of the
Convertible Notes (including changes to the conversion rate, conversion rate
adjustment provisions, conversion settlement dates or conversion conditions), or
any term that would require consent of the holders of not less than 100% of the
principal amount of the Convertible Notes to amend (other than, in each case,
any amendment or supplement (x) pursuant to Section 10.01(h) of the Indenture
that, as determined by the Calculation Agent, conforms the Indenture to the
description of Convertible Notes in the Offering Memorandum or (y) pursuant to
Section 14.07 of the Indenture), in each case, without the consent of Dealer.

 

20



--------------------------------------------------------------------------------

  (j)

Amendments to Equity Definitions.

 

  (i)

Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material” and adding the phrase “or the Options” at the end of the sentence.

 

  (ii)

Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and
(2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”.

 

  (iii)

Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

 

  (iv)

Section 12.9(b)(vi) of the Equity Definitions is hereby amended by (1) adding
the word “or” immediately before subsection “(B)”, (2) deleting the comma at the
end of subsection (A), (3) deleting subsection (C) in its entirety, (4) deleting
the word “or” immediately preceding subsection (C) and (5) replacing the words
“either party” in the last sentence of such Section with “the Hedging Party”.

 

  (k)

Setoff. Each party waives any and all rights it may have to setoff, whether
arising under any agreement, applicable law or otherwise.

 

  (l)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event,
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event of Default in which Counterparty is the Defaulting Party or a Termination
Event in which Counterparty is the Affected Party other than an Event of Default
of the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(f) as of the date of such election and
(c) Dealer agrees to such election, in which case the provisions of Section 12.7
or Section 12.9 of the Equity Definitions, or the provisions of Section 6(d)(ii)
of the Agreement, as the case may be, shall apply.

 

Share Termination Alternative:

   If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of

 

21



--------------------------------------------------------------------------------

   the Equity Definitions or Section 6(d)(ii) and 6(e) of the Agreement, as
applicable, in satisfaction of such Payment Obligation in the manner reasonably
requested by Counterparty free of payment. Share Termination Delivery Property:
   A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of a security therein with
an amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price. Share Termination
Unit Price:    The value to Dealer of property contained in one Share
Termination Delivery Unit, as determined by the Calculation Agent in its good
faith discretion by commercially reasonable means and notified by the
Calculation Agent to Dealer at the time of notification of the Payment
Obligation. For the avoidance of doubt, the parties agree that in determining
the Share Termination Delivery Unit Price the Calculation Agent may consider the
purchase price paid in connection with the purchase of Share Termination
Delivery Property. Share Termination Delivery Unit:    One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of such Exchange Property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event, as determined by the Calculation
Agent. Failure to Deliver:    Applicable Other applicable provisions:    If
Share Termination Alternative is applicable, the provisions of Sections 9.8, 9.9
and 9.11 (as modified above) of the Equity Definitions and the provisions set
forth opposite the caption “Representation and Agreement” in Section 2 will be
applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

 

22



--------------------------------------------------------------------------------

  (m)

Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

  (n)

Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, the Shares (“Hedge Shares”) acquired by Dealer for the
purpose of hedging its obligations pursuant to the Transaction cannot be sold in
the public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election, either (i) in order to allow Dealer to sell
the Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering; provided, however,
that if Dealer, in its reasonable discretion, is not satisfied with access to
due diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer
(in which case, the Calculation Agent shall make any adjustments to the terms of
the Transaction that are necessary, in its reasonable judgment, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement), or (iii) purchase the Hedge
Shares from Dealer at the then-current market price on such Exchange Business
Days, and in the amounts and at such time(s), reasonably requested by Dealer.

 

  (o)

Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

 

  (p)

Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in its discretion, that such
action is reasonably necessary or appropriate to preserve Dealer’s commercially
reasonable hedging or hedge unwind activity hereunder in light of existing
liquidity conditions or to enable Dealer to effect purchases or sales of Shares
in connection with its commercially reasonable hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer; provided that no such Valid Day or
other date of valuation, payment or delivery may be postponed or added more than
50 Valid Days after the final day in the original Settlement Averaging Period or
original other date of valuation, payment or delivery, as the case may be.

 

  (q)

Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

 

23



--------------------------------------------------------------------------------

  (r)

Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 

  (s)

Notice of Certain Other Events. Counterparty covenants and agrees that:

 

  (i)

promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the weighted
average of the types and amounts of consideration received by holders of Shares
upon consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

 

  (ii)

(A) Counterparty shall give Dealer commercially reasonable advance (but in any
event at least one Exchange Business Day prior to the relevant Adjustment Notice
Deadline) written notice of the section or sections of the Indenture and, if
applicable, the formula therein, pursuant to which any adjustment will be made
to the Convertible Notes in connection with any Potential Adjustment Event
(other than a Potential Adjustment Event in respect of the Dilution Adjustment
Provision set forth in Section 14.04(b) or Section 14.04(d) of the Indenture) or
Merger Event and (B) promptly following any such adjustment, or any adjustment
in respect of the Dilution Adjustment Provision set forth in Section 14.04(b) or
Section 14.04(d) of the Indenture, Counterparty shall give Dealer written notice
of the details of such adjustment. The “Adjustment Notice Deadline” means
(i) for any Potential Adjustment Event in respect of the Dilution Adjustment
Provision set forth in Section 14.04(a) of the Indenture, the relevant
Ex-Dividend Date (as such term is defined in the Indenture) or Effective Date
(as such term is defined in the Indenture), as the case may be, (ii) for any
Potential Adjustment Event in respect of the Dilution Adjustment Provision in
the first formula set forth in Section 14.04(c) of the Indenture, the first
Trading Day (as such term is defined in the Indenture) of the period referred to
in the definition of “SP0” in such formula, (iii) for any Potential Adjustment
Event in respect of the Dilution Adjustment Provision in the second formula set
forth in Section 14.04(c) of the Indenture, the first Trading Day (as such term
is defined in the Indenture) of the Valuation Period (as such term is defined in
the Indenture), (iv) for any Potential Adjustment Event in respect of the
Dilution Adjustment Provision set forth in Section 14.04(e) of the Indenture,
the first Trading Day (as such term is defined in the Indenture) of the period
referred to in the definition of “SP'” in the formula in such Section, and
(v) for any Merger Event, the effective date of such Merger Event (or, if
earlier, the first day of any valuation or similar period in respect of such
Merger Event).

 

  (t)

Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

24



--------------------------------------------------------------------------------

  (u)

Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

 

  (v)

Early Unwind. In the event the sale of the “Underwritten Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a) of this Confirmation, in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”), on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Counterparty shall purchase from Dealer on the Early Unwind Date all Shares
purchased by Dealer or one or more of its affiliates in connection with the
Transaction at the then prevailing market price. Each of Dealer and Counterparty
represents and acknowledges to the other that, subject to the proviso included
in this Section 9(v), upon an Early Unwind, all obligations with respect to the
Transaction shall be deemed fully and finally discharged.

 

  (w)

Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

 

  (x)

Other Adjustments Pursuant to the Equity Definitions. Notwithstanding anything
to the contrary in this Confirmation, solely for the purpose of adjusting the
Cap Price, the terms “Potential Adjustment Event,” “Merger Event,” and “Tender
Offer” shall each have the meanings assigned to such term in the Equity
Definitions (as amended by Section 9(j)(i)), and upon the occurrence of a Merger
Date, the occurrence of a Tender Offer Date, or declaration by Counterparty of
the terms of any Potential Adjustment Event, respectively, as such terms are
defined in the Equity Definitions, the Calculation Agent shall adjust the Cap
Price to maintain the fair value of the Options to Dealer; provided that in no
event shall the Cap Price be less than the Strike Price. For the avoidance of
doubt, any adjustment pursuant to this Section 9(x) shall not be duplicative of
any other adjustment made pursuant to this Confirmation, including without
limitation pursuant to “Consequences of Announcement Events” in Section 3 of
this Confirmation.

 

  (y)

Determinations. Dealer (including, without limitation, in its capacity as
Calculation Agent) shall deliver to Counterparty, within five Exchange Business
Days after a written request by Counterparty, a written explanation describing
in reasonable detail any calculation, adjustment or determination made by it
(including the methodology, interest rates, quotations, market data (including
volatility) and information from internal sources used in making such
calculation, adjustment or determination, but without disclosing Dealer’s
proprietary or confidential models or other information that is proprietary,
confidential or otherwise subject to contractual, legal or regulatory
obligations to not disclose such information).

 

25



--------------------------------------------------------------------------------

  (z)

Tax Forms. For the purposes of Sections 4(a)(i) and (ii) of the Agreement,
Counterparty agrees to deliver to Dealer one duly executed and completed United
States Internal Revenue Service Form W-9 (or successor thereto). Such forms or
documents shall be delivered upon (i) execution of this Confirmation and
(ii) reasonable request of Dealer. Counterparty agrees that if any form
previously delivered has expired or become obsolete or inaccurate in any
respect, it shall update such form or certification or promptly notify Dealer in
writing of its inability to do so.

 

  (aa)

Withholding Tax Imposed on Payments to non-US Counterparties under the United
States Foreign Account Tax Compliance Act. “Indemnifiable Tax”, as defined in
Section 14 of the Agreement, shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (a “FATCA
Withholding Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax
the deduction or withholding of which is required by applicable law for the
purposes of Section 2(d) of the Agreement.

 

  (bb)

HIRE Act. “Indemnifiable Tax”, as defined in Section 14 of the Agreement, shall
not include any tax imposed on payments treated as dividends from sources within
the United States under Section 871(m) of the Code or any regulations issued
thereunder. For the avoidance of doubt, any such tax imposed under
Section 871(m) of the Code is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of the Agreement.

 

  (cc)

Payee Tax Representations. For the purposes of Section 3(f) of the Agreement:

 

  (i)

Counterparty makes the following representations:

 

  (A)

It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations for U.S. federal income tax purposes.

 

  (B)

It is a corporation for U.S. federal income tax purposes and is organized under
the laws of the State of Delaware and is an exempt recipient under Treasury
Regulation Section 1.6049-4(c)(1)(ii)(A).

 

  (dd)

U.S. Resolution Stay Protocol. The parties acknowledge and agree that (i) to the
extent that prior to the date hereof both parties have adhered to the 2018 ISDA
U.S. Resolution Stay Protocol (the “Protocol”), the terms of the Protocol are
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a Protocol Covered Agreement, the J.P. Morgan entity
that is a party to the Agreement (“J.P. Morgan”) shall be deemed a Regulated
Entity and the other entity that is a party to the Agreement (“Counterparty”)
shall be deemed an Adhering Party; (ii) to the extent that prior to the date
hereof the parties have executed a separate agreement the effect of which is to
amend the qualified financial contracts between them to conform with the
requirements of the QFC Stay Rules (the “Bilateral Agreement”), the terms of the
Bilateral Agreement are incorporated into and form a part of the Agreement, and
for such purposes the Agreement shall be deemed a Covered Agreement, J.P. Morgan
shall be deemed a Covered Entity and Counterparty shall be deemed a Counterparty
Entity; or (iii) if clause (i) and clause (ii) do not apply, the terms of
Section 1 and Section 2 and the related defined terms (together, the “Bilateral
Terms”) of the form of bilateral template entitled “Full-Length Omnibus (for use
between U.S. G-SIBs and Corporate Groups)” published by ISDA on November 2, 2018
(currently available on the 2018 ISDA U.S. Resolution Stay Protocol page at
www.isda.org and, a copy of which is available upon request), the effect of
which is to amend the qualified financial contracts between the parties

 

26



--------------------------------------------------------------------------------

  thereto to conform with the requirements of the QFC Stay Rules, are hereby
incorporated into and form a part of the Agreement, and for such purposes the
Agreement shall be deemed a “Covered Agreement,” J.P. Morgan shall be deemed a
“Covered Entity” and Counterparty shall be deemed a “Counterparty Entity.” In
the event that, after the date of the Agreement, both parties hereto become
adhering parties to the Protocol, the terms of the Protocol will replace the
terms of this paragraph. In the event of any inconsistencies between the
Agreement and the terms of the Protocol, the Bilateral Agreement or the
Bilateral Terms (each, the “QFC Stay Terms”), as applicable, the QFC Stay Terms
will govern. Terms used in this paragraph without definition shall have the
meanings assigned to them under the QFC Stay Rules. For purposes of this
paragraph, references to “the Agreement” include any related credit enhancements
entered into between the parties or provided by one to the other. In addition,
the parties agree that the terms of this paragraph shall be incorporated into
any related covered affiliate credit enhancements, with all references to J.P.
Morgan replaced by references to the covered affiliate support provider. “QFC
Stay Rules” means the regulations codified at 12 C.F.R. 252.2, 252.81–8, 12
C.F.R. 382.1-7 and 12 C.F.R. 47.1-8, which, subject to limited exceptions,
require an express recognition of the stay-and-transfer powers of the FDIC under
the Federal Deposit Insurance Act and the Orderly Liquidation Authority under
Title II of the Dodd Frank Wall Street Reform and Consumer Protection Act and
the override of default rights related directly or indirectly to the entry of an
affiliate into certain insolvency proceedings and any restrictions on the
transfer of any covered affiliate credit enhancements.

 

27



--------------------------------------------------------------------------------

LOGO [g777073g90v19.jpg]

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to J.P. Morgan
Securities LLC, 383 Madison Ave, New York, NY 10179, and by email to EDG
Notices@jpmorgan.com and edg.us.flow.corporates.mo@jpmorgan.com.

 

Very truly yours,

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

By:   /s/ Kevin Cheng   Name: Kevin Cheng   Title: Vice President

[Signature Page to Capped Call Confirmation]



--------------------------------------------------------------------------------

Accepted and confirmed as of the Trade Date: Allscripts Healthcare Solutions,
Inc. By:   /s/ Dennis M. Olis Authorized Signatory Name: Dennis M. Olis

[Signature Page to MDRX Capped Call Confirmation]